Case 1:17-cv-00052-IMK-MJA Document 116-9 Filed 07/08/19 Page 1of1 PagelD #: 2057

é
rage 109i

 

©

from: ~— Ellen <ellenballock@yahoo.com>

To: “romhle.m.gaskins@wysp.gov” <ronnle.m.gaskins@wyvsp.qov>
Data: 09/06/2013 11:18 AM

Subjects Fw: Theft of Government Property

sve Forwarded Message -----

From: “scotthallock@yahoo.com" <scottballock@yahoo.com>
To: Ballock Ellen R <eilenballockgpyahao.com>

Sent: Tuesday, May 28, 2013 11,00 PM

Subject: Taek of Gavemment Property

Ellen,
Kenny estimates you gave him 40 to $0 boxes of my government-issued ammunition (as much as $2,100 worth). Keriny provided a witness and

me with several of the ammunition boxes, all of which contain lot numbers, a unique identifying number which provides confirmation that the
hollow-point bullets were sold to the FBI for the exclusive use by law enforcement. Kenny recalls you even shot the ammunition with him.

You also gave Kenny a bureau-issued gun holster, a magazine clip, evidence tape, & go bag, a thumb drive, and s gun carrying case, all of
which were issued to me by the FBI and retnained the property of the federal government.

Kenny also shared with me the other household items belonging to me or us that you gave him to hide or keep.
Kenny also detailed the items you purchased for bim using our joint funds, to include a $400 iPhone 5 this past fall.
You are not permitted to give away or sejl any of our marital property or spend our joint funds « on yourself or anyone else.

Your repeated removal of joint funds will be addressed before the court and egain when we divide our assets. Theft of government property is a
Tnatter we will be addressing immediately. - ,

Giving away FBI-issued ammunition is no small thing, If any of that ammo is ever found at a crime scene, it can be tracked back to the bureau
and fo you. , : , . , .

You did not have, nor could-you have been given, authority to dispose of or convey property of the U.S, Government.
18U.S.C. § 641 : US Code - Section 641; Public money, property or records .

Whoever embezzles, steals, purloins, or knowingly converts to his use or the use of another, or without authority, sells, conveys or
disposes Of any record, voucher, money, or thing of value of the United States or of any department or agency thereof, or any
property made or being made under contract for the United States or any department or egency ihareof; or

Whoever receives, conceals, or retains the same with Intent to convert it to his use or gain, knowing it to have been embezzled,
stolen, purloined or converted - Shall be fined under this tille of Imprisoned not more than ten

yéars, or both; but if the value of such property in the aggregate, combining amounts from all the counts for which the defendant is
convicted in @ single case, does nol exceed the sum of $1,000, he shall be fined under this title or imprisoned not more than one’
year, or both. The word "value" means face, par, or market value, or cost price, either wholesale or retail, whichever is greater.

Scott

hitps://mail.wvsp.gov/WorldClient.dll?Session=FSTAR343 W WMUF&V iew=Message&Pri... 9/9/2013

 
